DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 1, 2021 has been entered.  Claims 1-2 were amended; claim 10 was cancelled; and claims 11-13 were added.  Thus, claims 1-9 and 11-13 are pending.

Allowable Subject Matter
Claims 1-9 and 11-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, estimating an attitude of a control device, the control device comprising a plurality of pushbuttons for controlling a movement of the operating machine along at least four directions and a quadrant indicating the at least four directions, determining a heading angle of the control device as a function of the estimated attitude, and reassigning the control functions of the pushbuttons of the control device as a function of the determined heading angle of the control 
It is noted that the closest prior art, German Patent Publication DE102012021422 A1 (Provided in IDS filed 05/22/2018, an EPO/Espacenet machine translation of the specification thereof is provided with the previous action.), to Günthner, discloses a method of controlling an operating machine according to different directions of movement using a control device.  
“Experimental comparison of orientation estimation algorithms in motion tracking for rehabilitation,” 2014 IEEE International Symposium on Medical Measurements and Applications (MeMeA), Lisboa, June 11-12, 2014, pp. 1-6. (Provided in IDS filed 05/22/2018), to Daponte et al., is directed to estimation algorithms in motion tracking which includes a remote device comprising an inertial measurement unit (IMU), where the IMU comprises an onboard accelerometer, magnetometer, and gyroscope.
U.S. Patent Publication 2005/0183275 A1, to Kwon et al., is directed to determining a geomagnetic field by using a compass and a method and apparatus for determining an azimuth angle of a moving object using the method and apparatus for determining a geomagnetic field.  

In the Amendment filed on March 1, 2021, Applicant argued that the element(s) of estimating an attitude of a control device, the control device comprising a plurality of pushbuttons for controlling a movement of the operating machine along at least four directions and a quadrant indicating the at least four directions, and reassigning the control functions of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JEFFREY P AIELLO/            Examiner, Art Unit 2864